HALL, Judge.
Marcus Gaynor appeals his judgment and sentence for burglary, grand theft, carrying a concealed firearm, and felonious possession of a firearm. Appellant raises several issues in this appeal, but we find merit only in his contention that the trial court erred in departing from the sentencing guidelines.
When sentencing appellant, the court did not state its reasons for departure but directed the state to submit a written list of reasons therefor, which list it would attach to the judgment and sentence. We have held such a direction to be an improper delegation of a responsibility belonging exclusively to the trial court. Furthermore, it falls far short of meeting the requirements set forth in section 921.001(6), Florida Statutes (1983), and Florida Rule of Criminal Procedure 3.701(d)(11). Carnegie v. State, 473 So.2d 782 (Fla. 2d DCA 1985).
Accordingly, we reverse appellant’s sentence and remand this case for resentenc-ing.
SCHEB, A.C.J., and LEHAN, J., concur.